1
2
3
4
5
6
7
8
                                UNITED STATES DISTRICT COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
11
     RONALD RHEE,                                    Case No. 2:18-CV-5461-VBF (LAL)
12
13                       Petitioner,
                                                     ORDER ACCEPTING REPORT AND
14                                                   RECOMMENDATION OF UNITED STATES
                    v.
                                                     MAGISTRATE JUDGE
15
     JOSIE GASTELO,
16
                         Respondent.
17
18
19          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the Magistrate Judge’s
20
     Report and Recommendation, and the remaining record, and has made a de novo determination.
21
            Accordingly, IT IS ORDERED THAT:
22
23          1.     The Report and Recommendation is approved and accepted;

24          2.     Judgment be entered denying the Petition and dismissing this action with
25                 prejudice; and
26
     ///
27
     ///
28




                                                   -1-
           3.    The Clerk serve copies of this Order on the parties.
1
2
3    DATED: June 30, 2021                                 /s/ Valerie Baker Fairbank

4                                              HONORABLE VALERIE BAKER FAIRBANK
                                               SENIOR UNITED STATES DISTRICT JUDGE
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                 -2-
